Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/22 has been entered.
 Applicant's amendment/arguments filed on 5/11/22 as being acknowledged and entered.  By this amendment claims 3, 7, 10, 15, and 17 are cancelled, claim 22 has been added, claims 1-2, 4-6, 8-9, 11-14, 16, and 18-25 are pending and no claims are withdrawn.

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-6, 8, 10-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kalisman (US PGPub 2020/0048545) in view of Pickett (US PGPub 2015/0053916).
Claim 1:  Kalisman teaches a light conversion device (ABS) (Fig. 1, 7), comprising: a porous structure (701) [0019] comprising one or more nanoporous materials, wherein the one or more nanoporous materials comprise a plurality of pores (101) and at least one of glass, plastic, metal, or polymer [0006, 0019, 0025]; and a plurality of quantum dots [0025] placed in the porous structure, wherein the plurality of quantum dots comprises a first plurality of quantum dots configured to convert light of a first color into red light and a second plurality of quantum dots configured to convert the light of the first color into green light [0007, 0025-0026].  Kalisman does not teach wherein a first portion of the porous structure comprises a plurality of layers of the first plurality of quantum dots placed in a first plurality of pores in the nanoporous materials, wherein a second portion of the porous structure comprises a plurality of layers of the second plurality of quantum dots placed in a second plurality of pores in the nanoporous materials, and wherein, when the light conversion device is excited by the light of the first color, the first portion of the porous structure, the second portion of the porous structure, and a third portion of the porous structure produces red light, green light, and blue light, respectively. Pickett teaches [0006, 0040-0042] (Fig. 7C, 8) a first portion of the porous structure comprises a plurality of layers of the first plurality of quantum dots (720/808) placed in a first plurality of pores (780) in the nanoporous materials, wherein a second portion of the porous structure comprises a plurality of layers of the second plurality of quantum dots (730/807) placed in a second plurality of pores (770) in the nanoporous materials, and wherein, when the light conversion device is excited by the light of the first color, the first portion of the porous structure, the second portion of the porous structure, and a third portion (700) of the porous structure produces red light, green light, and blue light, respectively to tune the final light emitted from the LED [0002-0004].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Kalisman to have included the separate portions with different colored light emission to tune the final light emitted from the LED [0002-0004] as taught by Pickett.  
Claim 2:  Kalisman teaches each of the plurality of pores has a nanoscale size [0021].    
Claim 5:  Kalisman teaches wherein the light of the first color is produced by a light source, and wherein the light source comprises at least one of a light-emitting diode or laser diode [0007].  
Claim 6:  Kalisman teaches the light of the first color comprises violet light [0188, 0249].    
Claim 8:  Kalisman teaches the plurality of quantum dots further comprises a third plurality of quantum dots configured to convert the light of the first color to light of a fourth color [0007, 0026, 0033].
Claim 9:  Pickett teaches the fourth color comprises a blue color [0048].    
Claim 11:  Kalisman teaches a method (Fig. 1, 3-5) [0186-0192] for fabricating a light conversion device, comprising: providing a porous structure comprising one or more nanoporous materials, comprising; fabricating a solid material into the one or more nanoporous materials [0019], wherein the one or more nanoporous materials comprise a plurality of pores (101); and placing a plurality of quantum dots (401, 403) in the porous structure, wherein the plurality of quantum dots comprises a first plurality of quantum dots configured to convert light of a first color into light of a second color, and a second plurality of quantum dots configured to convert the light of the first color into light of a third color [0007, 0026, 0033].  Kalisman does not teach etching of the solid material to form the pores.  Pickett teaches etching to form the pores which is a common technique to create openings in semiconductor materials [0001]. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Kalisman to have used etching to form the pores as it is common in the industry.
Claim 12:  Kalisman teaches each of the plurality of pores has a nanoscale size [0021].    
Claim 13:  Kalisman teaches the solid material comprises at least one of a glass, plastic, metal, or polymer [0006, 0019, and 0025].
Claim 14:  Pickett teaches the one or more nanoporous materials comprise a semiconductor material, and wherein the semiconductor material comprises at least one of Si, AIN, InGaN, or AIGaN [0023] to accommodate quantum dots in a solid state LED device w (ABS, [001-0002].  
Claim 16:  Kalisman teaches the light of the first color comprises violet light [0007, 0026, and 0033].  
Claim 18:  Kalisman teaches the plurality of quantum dots further comprises a third plurality of quantum dots configured to convert the light of the first color to light of a fourth color [0007, 0026, 0033].
Claim 19:  Pickett teaches the fourth color comprises a blue color [0048].      
Claim 20:  Kalisman teaches (Fig. 4 )the plurality of quantum dots is placed in various portions of the porous structure respectively, and placing the plurality of quantum dots in the porous structure comprises placing the first plurality of quantum dots in a first portion of the porous structure, placing the second plurality of quantum dots in a second portion of the porous structure, and placing the third plurality of quantum dots in a third portion of the porous structure [0025].   The claim does not preclude the first, second and third quantum dots to be placed in the same pore.
Claim 23 Kalisman teaches the solid material comprises plastic [0006, 0019, 0025].  
Claim 24 Kalisman teaches the solid material comprises metal [0006, 0019, 0025].  
Claim 25 Kalisman teaches the solid material comprises polymer [0006, 0019, 0025].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kalisman (US PGPub 2020/0048545) and Pickett (US PGPub 2015/0053916), as applied to claim 21 above, and further in view of Kuo et al. (US Patent 10,459,284).
Regarding claim 4, as described above, Kalisman and Pickett substantially read on the invention as claimed, except Kalisman and Pickett do not teach the plurality of quantum dots is placed in the porous structure using a at last one of a photolithography method or an inkjet printing method.  Kuo teaches depositing quantum dots dispersed in a solution into a porous structure using inkjet printing (Col. 4 lines 27-67).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have specified that the method taught by Kalisman and Pickett uses inkjet printing because it is a known method for depositing suspended quantum dots into a porous structure as taught by Kuo (Col. 4 lines 27-67).  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kalisman (US PGPub 2020/0048545) and Pickett (US PGPub 2015/0053916), as applied to claim 21 above, and further in view of Wang et al. (US Patent 10,622498).
Regarding claim 22, as described above, Kalisman and Pickett substantially read on the invention as claimed, except Kalisman and Pickett do not teach the solid material comprises glass to be embedded with nanoparticles.  Wang teaches substituting semiconductor materials/polymers with glass for use as a porous structure used in an LED (Col. 13-14).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one know element for another known element for use as a porous structure used in an LED (Col. 13-14) (KSR International Co. v. Teleflex Inc. (KSR),  550 U.S., 82 USPQ2d 1385 (2007)).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-5, 8, 11-414, 16, and 18-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH K SALERNO/Examiner, Art Unit 2814